Citation Nr: 1115870	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1963 to August 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record demonstrates that bilateral tinnitus is related to active service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim is being granted in full, the VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In several submissions of record, to include his March 2008 claim, April 2008 statement, October 2008 notice of disagreement, and June 2010 statement, the Veteran has provided lay statements that while in the Navy he worked on vessels and submarines in repair functions.  He stated he was exposed to extreme noise for extended periods of time.  During that time, his ears began to ring and have continued to ring since that time.  He asserted that he had sought no treatment for the disability as there is no treatment available.  

The Veteran's service personnel records show that he served as an Instrumentman in the Navy and had 2 years of foreign or sea service.  In May 1964 service treatment record (STR), the Veteran reported that his ears were bothering him.  In September and October 1965 STRs, the Veteran reported bilateral earaches.  

An April 1969 VA audiological evaluation noted that the Veteran reported earaches during service.  A September 2008 private audiological evaluation report noted a diagnosis of current bilateral tinnitus.  The examiner noted that the Veteran reported a history of noise exposure.  

The Board finds that the evidence supports a finding of service connection for bilateral tinnitus.  Here, the Veteran has provided competent and credible lay evidence of noise exposure and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, a competent and probative September 2008 private medical report contained a diagnosis of bilateral tinnitus that was provided upon a thorough evaluation of the Veteran by an audiologist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting any person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions may provide competent medical evidence); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Last, the Veteran has provided competent and credible lay statements that the ringing in his ears has persisted since service discharge.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  An April 1969 VA examination was conducted after the Veteran filed claims of service connection for back and left thumb conditions.  That examination also included audiometric testing and an ear, nose and throat consultation noting no ear complaints.  There is no indication that the examiner inquired about any history of or current complaints of tinnitus and the absence of any reported tinnitus on that examination report does not affect credibility of the Veteran's currently reported history of tinnitus.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bilateral tinnitus because there is a current disability that began during service and has existed since that time.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


